Exhibit 10.4

FIFTH AMENDMENT TO CREDIT AGREEMENT


THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of June
13, 2014, is by and among CASH AMERICA INTERNATIONAL, INC., a Texas corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower party hereto
(collectively, the “Guarantors”), the Lenders (as defined below) party hereto
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (as defined below) (in such capacity, the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of March 30, 2011 (as amended
by that certain First Amendment to Credit Agreement dated as of November 29,
2011, that certain Second Amendment to Credit Agreement dated as of November 29,
2011, that certain Third Amendment to Credit Agreement dated as of May 10, 2013,
that certain Fourth Amendment to Credit Agreement dated as of May 12, 2014 and
as further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”);


WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT


1.1    New Definition. The following definition is hereby added to Section 1.1
of the Credit Agreement in the appropriate alphabetical order:


“2018 Senior Notes” means the Borrower’s 5.75% senior notes in the aggregate
principal amount of $300,000,000 due May 15, 2018, and any exchange notes of the
Borrower issued in exchange therefor pursuant to the terms of the indenture and
the registration rights agreement dated May 15, 2013.


1.2    Amendments to 6.6. Section 6.6 of the Credit Agreement is hereby amended
in the following respects:


(a)Subclause (v) contained in Clause (b) of Section 6.6 is hereby amended and
restated in its entirety to read as follows:


(v) make Restricted Payments on the 2018 Senior Notes and make Restricted
Payments not to exceed $50,000,000 on other Additional Unsecured Senior Debt.

1



--------------------------------------------------------------------------------




(b)The sentence appearing at the end of Section 6.6 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:


Notwithstanding that the Private Placement Notes and the Enova Indebtedness is
not Additional Unsecured Senior Debt, (a) the Borrower may make Restricted
Payments on the Private Placement Notes and (b) Enova (but no other Credit
Party) may make Restricted Payments on the Enova Indebtedness, in each case only
if there shall exist no Default or Event of Default prior to or after giving
effect to any such Restricted Payment.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1    Closing Conditions. This Amendment shall become effective as of the day
and year set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in each case, in form and substance reasonably
acceptable to the Administrative Agent):


(a)    Executed Amendments. The Administrative Agent shall have received a copy
of this Amendment duly executed by each of the Credit Parties, the Lenders and
the Administrative Agent.


(b)    Default. After giving effect to this Amendment, no Default or Event of
Default shall exist.


(c)    Fees and Expenses. The Administrative Agent shall have received from the
Borrower such fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby and King & Spalding LLP
shall have received from the Borrower payment of all outstanding fees and
expenses previously incurred and all fees and expenses incurred in connection
with this Amendment.


(d)    Miscellaneous. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel.


Promptly upon satisfaction of the aforesaid closing conditions, the
Administrative Agent shall notify the parties hereto that this Amendment has
become effective as of the Amendment Effective Date.


ARTICLE III
MISCELLANEOUS


3.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2    Representations and Warranties of Credit Parties. Each of the Credit
Parties represents and warrants as follows:


(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.

2



--------------------------------------------------------------------------------






(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.


(d)    The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).


(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.


(f)    Except as expressly set forth in this Amendment, the Obligations of the
Credit Parties are not reduced or modified by this Amendment and are not subject
to any offsets, defenses or counterclaims.


3.3    Reaffirmation of Credit Party Obligations. Each Credit Party hereby
ratifies the Credit Agreement and acknowledges and reaffirms (a) that it is
bound by all terms of the Credit Agreement applicable to it and (b) that it is
responsible for the observance and full performance of its respective
Obligations of the Credit Parties.


3.4    Credit Document. This Amendment shall constitute a Credit Document under
the terms of the Credit Agreement.


3.5    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


3.6    Further Assurances. The Credit Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is reasonably necessary
to carry out the intent of this Amendment.


3.7    Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.8    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.


3.9    No Actions, Claims, Etc. As of the date hereof, each of the Credit
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent,

3



--------------------------------------------------------------------------------




the Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.


3.10    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


3.11    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.


3.12    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.


BORROWER:     CASH AMERICA INTERNATIONAL, INC.


    
    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer



    
GUARANTORS: ENOVA INTERNATIONAL, INC.


    
    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Assistant Treasurer



    
CASH AMERICA MANAGEMENT L.P.
CASH AMERICA PAWN L.P.


By:    Cash America Holding, Inc.
The General Partner of each of the foregoing entities




By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer





OHIO NEIGHBORHOOD CREDIT SOLUTIONS, LLC


By:        Ohio Neighborhood Finance, Inc.,
Its sole member.
    
    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer


5



--------------------------------------------------------------------------------





BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FINANCIAL SERVICES, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA GLOBAL FINANCING, INC.
CASH AMERICA GLOBAL SERVICES, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ALASKA
CASH AMERICA, INC. OF COLORADO
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA INTERNET SALES, INC.
CASH AMERICA OF MEXICO, INC.
CASH AMERICA PAWN, INC. OF OHIO
CASHLAND FINANCIAL SERVICES, INC.
CNU DOLLARSDIRECT INC.
CNU DOLLARSDIRECT LENDING INC.
DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC.
ENOVA ONLINE SERVICES, INC.
EXPRESS CASH INTERNATIONAL CORPORATION
FLORIDA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
GEORGIA CASH AMERICA, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MOBILE LEASING GROUP, INC.
MR. PAYROLL CORPORATION
OHIO NEIGHBORHOOD FINANCE, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.    


By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer

CNU OF ALABAMA, LLC
CNU OF ALASKA, LLC
CNU OF ARIZONA, LLC
CNU OF CALIFORNIA, LLC

6



--------------------------------------------------------------------------------



CNU OF COLORADO, LLC
CNU OF DELAWARE, LLC
CNU OF FLORIDA, LLC
CASHNETUSA OF FLORIDA, LLC
CNU OF HAWAII, LLC
CNU OF IDAHO, LLC
CNU OF ILLINOIS, LLC
CNU OF INDIANA, LLC
CNU OF KANSAS, LLC
CNU OF LOUISIANA, LLC
CNU OF MAINE, LLC
CASHNET CSO OF MARYLAND, LLC
CNU OF MICHIGAN, LLC
CNU OF MINNESOTA, LLC
CNU OF MISSISSIPPI, LLC
CNU OF MISSOURI, LLC
CNU OF MONTANA, LLC
CNU OF NEVADA, LLC
CNU OF NEW HAMPSHIRE, LLC
CNU OF NEW MEXICO, LLC


By:    CNU Online Holdings, LLC,
The sole member of each of the foregoing entities
    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer





CNU ONLINE HOLDINGS, LLC
DEBIT PLUS, LLC
BILLERS ACCEPTANCE GROUP, LLC
DP LABOR HOLDINGS, LLC
PF LABOR HOLDINGS, LLC




    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer








7



--------------------------------------------------------------------------------



CNU OF NORTH DAKOTA, LLC
CNU OF OHIO, LLC
OHIO CONSUMER FINANCIAL SOLUTIONS, LLC
CNU OF OKLAHOMA, LLC
CNU OF OREGON, LLC
CNU OF RHODE ISLAND, LLC
CNU OF SOUTH CAROLINA, LLC
CNU OF SOUTH DAKOTA, LLC
CNU OF TENNESSEE, LLC
CNU OF TEXAS, LLC
CNU OF UTAH, LLC
CNU OF VIRGINIA, LLC
CNU OF WASHINGTON, LLC
CNU OF WISCONSIN, LLC
CNU OF WYOMING, LLC
DOLLARSDIRECT, LLC
CNU TECHNOLOGIES OF ALABAMA, LLC
CNU TECHNOLOGIES OF ARIZONA, LLC
CNU TECHNOLOGIES OF CALIFORNIA, LLC
CNU TECHNOLOGIES OF IOWA, LLC
CNU TECHNOLOGIES OF NEW MEXICO, LLC
CNU TECHNOLOGIES OF SOUTH CAROLINA, LLC
CNU TECHNOLOGIES OF WISCONSIN, LLC
HEADWAY CAPITAL, LLC (f/k/a TrafficGen, LLC)
CASHEURONET UK, LLC
EURONETCASH, LLC
ENOVA BRAZIL, LLC
AEL NET MARKETING, LLC
ENOVA INTERNATIONAL GEC, LLC (f/k/a AEL Net of
Illinois, LLC)
AEL NET OF MISSOURI, LLC
NC FINANCIAL SOLUTIONS, LLC


By:    CNU Online Holdings, LLC,
The sole member of each of the foregoing entities




By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer



    

8



--------------------------------------------------------------------------------



NC FINANCIAL SOLUTIONS OF ALABAMA, LLC
NC FINANCIAL SOLUTIONS OF ARIZONA, LLC
NC FINANCIAL SOLUTIONS OF CALIFORNIA, LLC
NC FINANCIAL SOLUTIONS OF COLORADO, LLC
NC FINANCIAL SOLUTIONS OF DELAWARE, LLC
NC FINANCIAL SOLUTIONS OF GEORGIA, LLC
NC FINANCIAL SOLUTIONS OF IDAHO, LLC
NC FINANCIAL SOLUTIONS OF ILLINOIS, LLC
NC FINANCIAL SOLUTIONS OF KANSAS, LLC
NC FINANCIAL SOLUTIONS OF MARYLAND, LLC
NC FINANCIAL SOLUTIONS OF MISSISSIPPI, LLC
NC FINANCIAL SOLUTIONS OF MISSOURI, LLC
NC FINANCIAL SOLUTIONS OF NEVADA, LLC
NC FINANCIAL SOLUTIONS OF NEW MEXICO, LLC
NC FINANCIAL SOLUTIONS OF NORTH DAKOTA, LLC
NC FINANCIAL SOLUTIONS OF OHIO, LLC
NC FINANCIAL SOLUTIONS OF SOUTH CAROLINA, LLC
NC FINANCIAL SOLUTIONS OF SOUTH DAKOTA, LLC
NC FINANCIAL SOLUTIONS OF TENNESSEE, LLC
NC FINANCIAL SOLUTIONS OF TEXAS, LLC
NC FINANCIAL SOLUTIONS OF UTAH, LLC
NC FINANCIAL SOLUTIONS OF VIRGINIA, LLC
NC FINANCIAL SOLUTIONS OF WISCONSIN, LLC


By:    NC Financial Solutions, LLC
The sole member of each of the foregoing entities


By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer

    


CASHNETUSA CO LLC
CASHNETUSA OR LLC
THE CHECK GIANT NM LLC


By:    CNU of New Mexico, LLC,
Manager of each of the foregoing entities


By:    CNU Online Holdings, LLC
Its sole member


By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer


9



--------------------------------------------------------------------------------



DEBIT PLUS TECHNOLOGIES, LLC
DEBIT PLUS SERVICES, LLC
DEBIT PLUS PAYMENT SOLUTIONS, LLC


By:    Debit Plus, LLC,
The sole member of each of the foregoing entities
    


By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer

    


STRATEGIC RECEIVABLE MANAGEMENT SOLUTIONS, LLC




    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer





ENOVA FINANCIAL HOLDINGS, LLC



    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer





CAMEX HOLDING, LLC


By:    Cash America of Mexico, Inc.,
Its sole member


    
By:
/s/ Austin D. Nettle
Name:
Austin D. Nettle
Title:
Vice President and Treasurer








10



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Administrative Agent



                    
By:
/s/ Jeffrey D. Bundy
Name:
Jeffrey D. Bundy
Title:
Vice President








11



--------------------------------------------------------------------------------




LENDERS:        Texas Capital Bank, N.A., as a Lender




By:
/s/ Barry Kronmann
Name:
Barry Kronmann
Title:
Executive Vice President





BOKF, NA dba Bank of Texas, as a Lender


                        
By:
/s/ Mattson H. Uihlein
Name:
Mattson H. Uihlein
Title:
Banking Officer





KeyBank National Association, as a Lender




By:
/s/ Geoff Smith
Name:
Geoff Smith
Title:
Senior Vice President

















































--------------------------------------------------------------------------------









    

13

